Citation Nr: 0006535	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  94-04 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The appellant had active military service from January 1978 
to February 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  This appeal was previously before 
the Board in December 1997.

The appellant requested a hearing before a Member of the 
Board of Veterans' Appeals in her January 1994 substantive 
appeal.  In a letter dated March 27, 1997, the RO informed 
the appellant that her hearing would be held on April 17, 
1997, at the St. Louis RO.  However, a note in the file 
indicates that the appellant did not appear for her scheduled 
hearing.


FINDING OF FACT

There is no competent medical evidence which shows that an 
acquired psychiatric disorder was present during service or 
within one year thereafter, or that any currently diagnosed 
psychiatric disorder has a nexus or relationship to service.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for an acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted, this appeal was previously before the Board in 
December 1997.  The Board remanded the case in an effort to 
obtain additional VA and private treatment records.  
Additional treatment records were obtained from the VAMC in 
Columbia, Missouri.  In January 1998 and May 1998 the RO sent 
letters to the appellant to obtain her authorization in an 
effort to procure private treatment records.  However, the 
appellant did not respond to the RO's requests for 
assistance.  Additionally, the Board also notes that the 
claims file contains a September 1993 letter from Central 
Missouri State University indicating that no records of the 
appellant's treatment were found.  The Board observes that as 
the appellant's claim is not well grounded, the VA has no 
further duty to assist her in developing the record to 
support her claim.  See Epps, 126 F. 3d at 1467-68; see also 
Morton v. West, 12 Vet. App. 477 (1999).  

The appellant contends that she suffers from an acquired 
psychiatric disorder as a result of her military service.  
The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  See 38 U.S.C.A. § 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Certain chronic 
disabilities, such as psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d).

However, the Board must first determine whether the appellant 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  To establish that a claim for service 
connection is well grounded, there must be a medical 
diagnosis of a current disability; medical evidence, or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  A claim may also be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
If the evidence presented by the appellant fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

Clinical evaluation of the appellant's psychiatric system was 
reported as normal on her January 1978 service entrance 
examination.  The appellant's service medical records are 
negative for any diagnosis or treatment for any psychiatric 
related problem.  The appellant complained of depression, 
excessive worry, and nervous trouble on a February 1978 
report of medical history.  The file does not contain a 
service separation examination.

An April 1987 and September 1987 discharge summary from the 
Middle Missouri Health Center reflects that the appellant was 
admitted for psychiatric care.  She was diagnosed with a 
Borderline Personality Disorder.  She was not diagnosed with 
any Axis I psychiatric disability.

VA treatment records dated from July 1990 to January 1998 
reflect ongoing treatment for psychiatric and physiological 
disorders.  The records reflect that the appellant was 
diagnosed with psychiatric disability including 
schizoaffective disorder.

A review of the record reveals that there is no medical 
evidence showing that the appellant suffered from an acquired 
psychiatric disorder during service, or that any of the 
appellant current psychiatric disability is related to 
service.  The Board acknowledges the appellant's contentions 
and understands her sincere belief that her current 
psychiatric problems are related to her military service.  
However, the etiology or pathology of a disability or disease 
involves a medical question that the appellant is not 
qualified to answer.  "Where the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is required to fulfill the well-
grounded claim requirement of section 5107(a); where the 
determinative issue does not require medical expertise, lay 
testimony may suffice by itself."  Godfrey v. Brown, 7 Vet. 
App.  398, 405 (1995).  In the present case, there is no 
competent evidence in the form of medical evidence linking a 
current psychiatric disorder to service.  Further, there is 
no medical opinion relating her current psychiatric disorder 
to any continuity of symptomatology that she may be claiming, 
and, under such circumstances, the claim is not well 
grounded.  Savage, supra.

By this decision, the Board is informing the appellant that 
competent medical evidence of causation is required to render 
her claim well grounded.  See 38 U.S.C.A. § 5103(a) (West 
1991); Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board 
is aware of no circumstances in this matter which would put 
VA on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the claim for service 
connection "plausible."  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for an acquired psychiatric disorder is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

